LeGRAND, Justice.
This appeal involves the construction of a 345,000-volt transmission line by Iowa Power & Light Company (Iowa Power). An earlier dispute concerning this same line was before us in Hanson v. Iowa State Commerce Commission, 227 N.W.2d 157 (Iowa 1975), to which reference is made throughout this opinion. The trial court affirmed the action of the Iowa State Commerce Commission (Commission) in granting a franchise to Iowa Power, and we affirm the trial court.
Although the appellants (objectors) are all residents or property owners in Boone County, the principal objections raised concern the line as constructed in Dallas County. This situation leads to one of the two issues raised on this appeal — the standing of Boone County residents and landowners to object to the line as constructed in Dallas County.
The other issue is the assertion by objectors that the trial court “did not properly interpret section 478.18, The Code 1977” in affirming the Commission’s orders granting Iowa Power the right to construct the transmission line in question.
I. In 1975 Iowa Power proposed building a 345,000-volt transmission line having its origin at Lehigh in Webster County, traversing Boone and Dallas Counties, and terminating at Sycamore in Polk County. In Boone and Webster Counties the line was constructed pursuant to Iowa Power’s exercise of its eminent domain rights. In Dallas County it was built along a route established by easements obtained from the affected landowners. In both cases construction was on diagonal lines across the land. This proposed line was ultimately rejected in Hanson. See 227 N.W.2d at 163. Hanson directed the utility to “begin again” in order to comply with the provisions of present section 478.18 (§ 489.18, The Code 1973). We held there had been a “wholesale departure” from the statutory requirements in the first proceeding.
The pertinent part of section 478.18 is as follows:
The state commerce commission shall have power of supervision over the construction of said transmission line and over its future operation and maintenance. Said transmission line shall be constructed near and parallel to the right of way of the railways of the state or along the division lines of the lands, according to the government survey thereof, wherever the same is practicable and reasonable . ... [Emphasis added].
It is the italicized part of the statute which Iowa Power ignored and which led us to invalidate the franchises in Webster and Boone Counties, leading to our conclusion that the utility must “begin again.”
We digress momentarily to consider the sharp disagreement between the parties *210concerning the meaning of our “begin again” language in Hanson. While it was used without qualification, we nevertheless believe it must be viewed in the context of the issues then before the court. Hanson was an appeal from franchises granted in Boone County and Webster County. The Dallas County franchise was not challenged in Hanson. Hence it stood as valid. We agree with the Commission that Iowa Power was required to “begin again” only with reference to the franchises which had been set aside by Hanson.
Iowa Power did begin again by filing new petitions for franchises in Webster County and Boone County. Objections were filed by approximately 140 persons. After a hearing, the Commission granted franchises for Boone and Webster Counties to Iowa Power. At the same time, the franchise previously granted through Dallas County was extended. We point out that the franchises were granted county by county. Iowa Power’s applications were docketed and considered separately as to each county through which the line runs. Approval of a franchise for one county does not dictate the result to be reached in any other county. The statute authorizes the granting of a franchise in whole or in part. § 478.4. In the present appeal we face questions relating only to the Boone County and Dallas County segments. Neither Webster County nor Polk County is here involved.
II. Putting aside for the moment the question of standing, we discuss the other issue raised by this appeal, which is the alleged failure of the Commission and Iowa Power to follow the provisions of section 478.18 and the directives of this court in the Hanson opinion.
The gist of this complaint is that the line through Boone County runs along division lines without any prior showing that a route near and parallel to a railroad right of way was not feasible after a “serious and good faith review” by Iowa Power. The objectors urge us to hold this violates section 478.18. In other words they interpret the statute as meaning the utility can justify a route along division lines only after it has been determined one near a railroad right of way is not practicable or reasonable.
We believe this argument distorts the meaning of the statute. We find no such provision in the statute. Nor did we make any such distinction in Hanson. On the contrary, Hanson repeatedly refers to a statutory preference for either of those routes over any other. Division line construction and railroad light of way construction are accorded equal status by section 478.18. Both the language of the statute and the Hanson opinion make this clear. The claim to the contrary is without merit. III. The remaining issue relates to the standing of Boone County residents to object to the location of the line in Dallas County.
' Standing has been defined as the right of a person to seek judicial relief from an alleged injury. A party asserting standing must allege a potential injury and must be within the scope of interests which the statute is designed to protect. Sierra Club v. Morton, 405 U.S. 727, 733, 92 S.Ct. 1361, 1365, 31 L.Ed.2d 636, 642 (1972).
In another case the Supreme Court said a party must “ ‘[allege] such a personal stake in the outcome of the controversy’ as to warrant his invocation of federal-court jurisdiction and to justify exercise of the court’s remedial powers on his behalf.” Warth v. Seidin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343, 354 (1975).
The question is complicated because the franchise matters, although consolidated for hearing, were considered and decided separately on a county basis. We believe the objectors had standing in the Boone County' hearing to show, if they could, that the Dallas County line as franchised predetermined the route through Boone County, that it prevented the Commission from considering other and more practical routes, and that (in the language of section 478.18) this resulted in unnecessary interference with their use of their land. In this context they were granted *211standing, and the issue was decided against them on the merits. This finding is supported by substantial evidence and is binding on us. Hanson, 227 N.W.2d at 162; City of Davenport v. PERB, 264 N.W.2d 307, 312 (Iowa 1978); Grefe v. Ross, 231 N.W.2d 863, 865 (Iowa 1975).
However, as we understand the objectors’ argument, they seek to go a giant step beyond this and challenge the Dallas County franchise — regardless of damage to themselves — because they allege it was illegally granted. In this sense we hold they have failed to show standing.
The standing argument raises two main points. First, objectors insist Iowa Power ignored the “begin again” edict of Hanson. We have already discussed this in Division I and what we said there disposes of that complaint.
Much more important is the second attack. In considering it we must return once more to section 478.18 with its preference for construction of transmission lines either near a railroad right of way or along division lines. The Commission and the district court both held, either explicitly or implicitly, that this provision applied only when easements are taken by eminent domain and that it therefore did not apply to the Dallas County route, which was established entirely pursuant to private easement agreements.
The objectors rely on our Hanson opinion, again ignoring the fact that the Dallas County franchise was not then before us. Hanson discussed the philosophy and public policy inherent in the plan first adopted by the legislature in 1913, including what is now section 478.18. There we said:
[The section now designated as section 478.18] was a part of a comprehensive enactment in 1913 which gave the railroad commission, as then known, authority to confer franchises and power of eminent domain upon individuals and corporations who desired to construct lines to transmit “electric currents.” 35 G.A. ch. 174. The electric industry was then in its earlier years, and one of the basic policy issues facing the legislature related to the location of transmission lines. Transcending the interests of individual landowners whose farms would be traversed, the issue involved a policy for the whole state: whether to permit diagonal transmission lines throughout Iowa or to restrict lines to railroads and land division lines. The question facing the legislature was by no means open and shut.
Obviously the cheapest, simplest, and most convenient location for transmission lines would be directly from origin to terminus — which would mean diagonal lines in many cases. Such lines would ordinarily be shorter than railroad or land division routes, require less cable and fewer structures, involve interference with fewer landowners, come near fewer buildings, and avoid more changes of direction in lines.
If the legislature required adherence to railroad and land division lines, the electric industry (and therefore its customers) would often have the additional expense involved in longer lines, more cable and structures, proximity to more buildings, more changes of direction in lines, and interference with more landowners. These are built-in, unavoidable added costs of such a system. But such is the system the legislature chose, to be used wherever practicable and reasonable.
227 N.W.2d at 162.
Significantly the language used made no exception for easements obtained by agreement as contrasted with those acquired through eminent domain. The objectors believe this is conclusive. Iowa Power, on the other hand, points to statutory language which it claims lends support to the theory that the prohibition against diagonal lines is limited to those instances in which rights are are acquired by eminent domain. See § 478.6, The Code 1977 (in absence of objections, no hearing required unless the petition involves the taking of property by eminent domain.)
Aside from the usual considerations which determine standing, there is another reason of overriding importance why it *212should not be granted here. It is apparent the interpretation of section 478.18 for which the objectors contend would result in a serious limitation on the right of property owners to use their property as they wish. This in turn raises substantial constitutional questions. Ordinarily the right to acquire and own property, including the right to use it as the owner chooses, is a natural right to which the police power of the state is subordinate. Rehmann v. City of Des Moines, 200 Iowa 286, 290, 204 N.W. 267, 269 (1925); 16 Am.Jur.2d Constitutional Law § 290 (1964). Any governmental interference with this right must be justified as a reasonable and necessary exercise of police power to protect or promote the safety, health, or general welfare of the public.
Thus we are faced with a statute which the objectors say places restrictions upon an owner’s use of his property. Such governmental interference is permissible only as a reasonable exercise of the police power of the state. Is that a question we should decide in this case? We do not think so.
The objectors, while insisting vigorously on their own right to standing, ask us to decide this issue without the in-court presence of the parties most directly affected— the Dallas County property owners over whose land the transmission line runs. Without expressing any opinion concerning the merits, we decline to resolve that problem until it is before us on an actual adversary basis with a full opportunity for both sides to present and argue their views. IV. We have considered all of the issues, whether specifically discussed or not, and we find the judgment should be affirmed.
AFFIRMED.
REES, J., concurs.
McCORMICK, J., concurs specially by written opinion in which UHLENHOPP, HARRIS and ALLBEE, JJ., join.
REYNOLDSON, C. J., and McGIVERIN and LARSON, JJ., dissent.